DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amended claim set, filed 6/16/2022, with respect to the rejection of claims 11-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 11-15 has been withdrawn. 

Regarding independent claims 1 and 17 applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the amendment to claims 1 and 17 to specify that the one or more diagnostic-scan parameters determined includes image resolution overcomes the prior art. However, as detailed in infra rejection, Reda in further view of Farrow ’13, and in further view of Okuda, or, in the alternative, Darrow ’14 teaches that the one or more diagnostic-scan parameters determined includes image resolution.

Regarding independent claim 10, applicant's arguments and amended claim set, filed 6/16/2022, have been fully considered but they are not persuasive. Applicant argues that Reda in further view of Darrow ’13 does not teach the amended claim limitations. However, as detailed in infra rejection, Reda teaches a plurality of landmarks that are used to determine the size, location, and orientation of the bounding box for the diagnostic scan. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reda et al. (U.S. Pub. No. 2019/0021625), hereinafter “Reda,” in further view of Darrow ‘13 et al. (U.S. Pub. No. 2013/0279779), hereinafter “Darrow ’13.

Regarding claim 10, Reda discloses a method (“A method to automatically align magnetic resonance (MR) scans for diagnostic scan planning” Abstract):
training a deep neural network to map magnetic resonance (MR) calibration images to landmark maps (“For example, in one embodiment, a classification model is trained to detect a desired orientation. This classification may employ, for example, marginal space learning (MSL) or a similar learning-based approach. Once trained, the classification may detect orientation in a new image based on the training data. In other embodiments, as an alternative to classification, regression-based methods may be used. For example, in one embodiment, a pre-trained regressor is applied to appearance features of the localizer image to predict a colatitude of the elbow.” [0026]-[0028]);
receiving a particular low resolution MR image (“acquiring a three-dimensional (3D) localizer image of an anatomical object” Abstract);
determining, from the particular low resolution MR image, a corresponding landmark map using the trained deep neural network (“Next at step 310, a rough localization of the elbow center is performed using a landmarking engine to identify one or more initial landmarks in the localizer image… The ALPHA landmarking engine uses artificial intelligence, including a suite of machine learning based anatomical pattern recognition algorithms, to automatically detect landmarks and other structures in images.” [0026]-[0028]), the landmark map comprising a cloud of points labeled as a landmark (“A plurality of reference points for performing a MR scan are computed based on the one or more updated landmarks.” Abstract; “the landmarking engine is applied to the aligned image to perform fine landmark detection. As shown in Image 220A, the fine landmarking process results in 4 new landmarks. In Image 220B, 2 new landmarks are identified by the landmarking engine.” [0024]; Figure 2, 220A and 220B demonstrate that the landmark map is comprised of a plurality of landmark points, i.e., a cloud of points labeled as a landmark; “Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices.” [0031]);
determining one or more diagnostic-scan parameters based on a scan box placed on the landmark map using the low resolution magnetic resonance image (“A plurality of reference points for performing a MR scan are computed based on the one or more updated landmarks.” Abstract; “compute several reference boxes to scan the anatomical object in a desired orientation.” [0022]; “Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices.” [0031]), where a size, a location, and an orientation of the scan box is fit to the landmark on the landmark map based on the cloud of points (“compute several reference boxes to scan the anatomical object in a desired orientation.” [0022]; “Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices.” [0031]; Figure 4 demonstrates size, location, and orientation of the generated bounding boxes; “Once the reference points have been determined, they may be used to calculate a transformation matrix. The transformation matrix can be multiplied by a standard slice package to yield the scan plan… a set of slices.. each having its own geometry description (e.g., center location, orientation, width and height)… Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations” [0032]);
acquiring an MR diagnostic image according to the diagnostic-scan parameters (“Once the scan plan has been generated, it can then be executed on an imaging device to acquire diagnostic images of the elbow.” [0032]); and
displaying the MR diagnostic image via a display device (Figure 1B demonstrates displays various views of diagnostic MRI images of the elbow; “These signals are supplied to a display device which displays the image for viewing by the user.” [0047]).
However, Reda may not explictly disclose the low resolution magnetic resonance image is a magnetic resonance calibration image.
However, in the same field of endeavor, Darrow ‘13 teaches that either a magnetic resonance calibration image or a magnetic resonance localizer image may serve as a low resolution magnetic resonance image for identifying landmarks (“Systems and methods for landmark correction in Magnetic Resonance Imaging (MRI) are provided. One method includes acquiring at least one calibration image or at least one localizer image of an object, identifying in the calibration or localizer images a region of the object as a reference point, wherein the reference point defines a landmark position. The method further includes determining an offset between an initial landmark position and the identified landmark position. The method also includes using the determined offset for MRI.” Darrow ‘13, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow ‘13’s known technique of setting diagnostic scan parameters using landmarks from a MR calibration image or a MR localizer image to Reda’s known technique of setting diagnostic scan parameters using landmarks from a MR localizer image to achieve the predictable result that MR calibration images provide rapid parallel imaging for a large region of an anatomy of the patient lowering the acquisition time and lowering the difficulty of initial patient positioning for diagnostic imaging by reducing the need for precise positioning at the outset of the procedure. Additionally, Darrow ‘13 states that use of either MR calibration images or MR localizer images for “automatic landmark correction [sic] provides repeatable, consistent and/or deal patient landmarks.” (Darrow ‘13, [0022]). Further, Reda states “It should be noted that, although a scout scan is discussed with reference to FIG. 3, in general the method 300 can be applied to image volumes acquired with any type of scanning.” [0025].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Reda and Zhang et al. (U.S. Patent No. 8,190,232), hereinafter “Zhang,” incorporated by reference in its entirety in paragraph [0026] of Reda, in further view of Darrow ’13.

Regarding claim 22, Reda discloses the scan box is fit via a 3D plane using the cloud of points (“compute several reference boxes to scan the anatomical object in a desired orientation.” [0022]; “Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices.” [0031]; Figure 4 demonstrates size, location, and orientation of the generated bounding boxes; “Once the reference points have been determined, they may be used to calculate a transformation matrix. The transformation matrix can be multiplied by a standard slice package to yield the scan plan… a set of slices.. each having its own geometry description (e.g., center location, orientation, width and height)… Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations” [0032]). Further, Zhang discloses the scan plan is fit via 3D plane equation ax+by+cz+d = 0 using the plurality of landmarks (“identifying a mid-sagittal plane (MSP) line in each of the coronal and transverse views and calculating a 3D MSP based on the MSP lines” Abstract; “the MSP can be represented as the following: aXC_V+bYC_V+cZC_V+d=0.” Col. 10, lines 49-55, Equation 6; “Diagnostic scan planning is embodied by a slice package that consists of a set of slices (e.g., a stack of images) each having its own geometry description, e.g., center location, orientation, width and height. The slice package is a predefined slice package for a standard positioned patient and is generally available at most medical diagnostic centers. The standard positioned patient means that the patient is ideally positioned to be coincident with the standardized coordinate system (XS, YS, ZS), which is defined with respect to anatomical landmarks so that the equation for the MSP is XS=0 and the CG-TOB line on the MSP is coincident with the XS axis. The origin of OS of the standardized coordinate system is defined so that the center of the scan volume is the center of the brain. Let MVS denote the transformation matrix, GSlice−pa denote the slice package, then MVS×GSlice−pa will be the transformed slice package for the diagnostic scan, that is, the scan plan for the current diagnostic scan to be performed on the patient. In this manner, the scan plan for the current patient becomes aligned with the standardized coordinate system to allow for the acquisition of standardized and reproducible diagnostic scans.” Col.12, lines 34-56). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that a 3D plane is defined by the generally understood 3D plane equation ax+by+cz+d=0 for a plane centered in the standard coordinate system. 

Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reda in further view of Darrow ’13, as in claim 10 above, and in further view of Singh et al. (U.S. Pub. No. 2018/0228460), hereinafter “Singh.”
Regarding claim 11, Reda discloses training the deep neural network comprises feeding a training data pair to the deep neural network (“In the context of the elbow, these intrinsic directions may be, for example, the tangent directions at points along the humerus bone, the ulna bone, or the radius bone. In some embodiments, the orientation is determined using a classification algorithm. For example, in one embodiment, a classification model is trained to detect a desired orientation. This classification may employ, for example, marginal space learning (MSL) or a similar learning-based approach. Once trained, the classification may detect orientation in a new image based on the training data. In other embodiments, as an alternative to classification, regression-based methods may be used. For example, in one embodiment, a pre-trained regressor is applied to appearance features of the localizer image to predict a colatitude of the elbow. An optimal longitude corresponding to the predicted colatitude is then determined. This method is described in further detail in U.S. Pat. No. 9,704,300 entitled “Detection of anatomy orientation using learning-based regression,” the entirety of which is incorporated herein by reference.” [0028]).
However, Reda may not explictly disclose the low resolution magnetic resonance image is a magnetic resonance calibration image, wherein calibration image resolution is lower than localizer image resolution, and where a resolution of the MR calibration image is the calibration image resolution
However, in the same field of endeavor, Darrow ‘13 teaches that either a magnetic resonance calibration image or a magnetic resonance localizer image may serve as a low resolution magnetic resonance image for identifying landmarks (“Systems and methods for landmark correction in Magnetic Resonance Imaging (MRI) are provided. One method includes acquiring at least one calibration image or at least one localizer image of an object, identifying in the calibration or localizer images a region of the object as a reference point, wherein the reference point defines a landmark position. The method further includes determining an offset between an initial landmark position and the identified landmark position. The method also includes using the determined offset for MRI.” Darrow ‘13, Abstract), wherein calibration image resolution is lower than localizer image resolution, and where a resolution of the MR calibration image is the calibration image resolution (The well-understood, ordinary meaning in the field of MRI for a calibration image is a blurry, low resolution image with a significantly lower resolution than a localizer image as evidenced by Prince “How to learn MRI: An Illustrated Workbook; Exercise 3: Scanning a Human Using a Protocol” 2009 (Compare low-resolution localizer in Fig. 3.8 Three plane localizer with blurry, very low resolution calibration image in Fig. 3.9 Calibration Scan) and Elster “Performing an MR Scan” (Compare “three plane, low resolution, large field-of-view localizers” as depicted in the figure labeled “Localizer with slices plotted” with “Calibration scans for parallel imaging… [t]his blurry image is not used for diagnosis” November 2019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow ‘13’s known technique of setting diagnostic scan parameters using landmarks from a MR calibration image or a MR localizer image to Reda’s known technique of setting diagnostic scan parameters using landmarks from a MR localizer image to achieve the predictable result that MR calibration images provide rapid parallel imaging for a large region of an anatomy of the patient lowering the acquisition time and lowering the difficulty of initial patient positioning for diagnostic imaging by reducing the need for precise positioning at the outset of the procedure. Additionally, Darrow ‘13 states that use of either MR calibration images or MR localizer images for “automatic landmark correction [sic] provides repeatable, consistent and/or deal patient landmarks.” (Darrow ‘13, [0022]). Further, Reda states “It should be noted that, although a scout scan is discussed with reference to FIG. 3, in general the method 300 can be applied to image volumes acquired with any type of scanning.” [0025].
However, Reda may not explictly disclose the training data pair includes a MR image and a corresponding ground-truth landmark map.
However, in the same field of endeavor of landmarking MR images, Singh teaches the training data pair includes a MR image and a corresponding ground-truth landmark map (“The scanner 105 can be an MR scanner, such as a “MAGNETOM VIDA”™ scanner” [0033], [0030], [0070]; “Sample results obtained using the model trained using the pipeline described above are shown in FIGS. 9A-9C. FIG. 9A shows an image from an input CT scan of a patient representing the “ground truth” CT volume with all anatomical details.” [0085]; “The data from the encoder 201 e are decoded by the decoder 201 d, and the data from each hidden layer of the decoder 201 d are back propagated to the encoder 201 e. After processing sufficient training samples, the difference between the output X′ and input X is smaller than a threshold value, and the encoder 201 e provides the latent variables or principal components 102′ representing the body surface.” [0041]; “the fine tuning involves back propagating the error between the predicted organ surface and the actual organ surface. During back propagation, a low learning rate can be used to ensure the network weights do not diverge.” [0057]; “The set of the points on the organ (e.g., lung) surface can be predicted from a patient surface (avatar mesh) i.e. X=Set of avatar points on torso, y=Set of points on lung surface. In some embodiments, the estimation error (total least square error over the entire dataset)” [0073]-[0079]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to applied Singh’s known technique for training a machine learning classifier/regressor using error minimization between training data and landmark ground truth data to Reda in further view of Darrow ‘13’s known technique for training and using a machine learning classifier/regressor to identify landmarks in a MR calibration image to achieve the predictable result of allowing for rapid classification/regression of landmark positions and orientations in MR calibration images. Additionally, machine learning training for classification/regression of image features is a well-understood technique by which optimal recognition is achieved by minimizing the false positive/negative error rate of the classifier/regressor between a training image and a ground truth. See en.wikipedia.org/wiki/Machine_learning and en.wikipedia.org/wiki/Training,_validation,_and_test_sets#training_set. 

Regarding claim 12, Reda discloses training the deep neural network comprises:
mapping the low resolution MR image in the training data pair to a predicted landmark map using the deep neural network (“In the context of the elbow, these intrinsic directions may be, for example, the tangent directions at points along the humerus bone, the ulna bone, or the radius bone. In some embodiments, the orientation is determined using a classification algorithm. For example, in one embodiment, a classification model is trained to detect a desired orientation. This classification may employ, for example, marginal space learning (MSL) or a similar learning-based approach. Once trained, the classification may detect orientation in a new image based on the training data. In other embodiments, as an alternative to classification, regression-based methods may be used. For example, in one embodiment, a pre-trained regressor is applied to appearance features of the localizer image to predict a colatitude of the elbow. An optimal longitude corresponding to the predicted colatitude is then determined. This method is described in further detail in U.S. Pat. No. 9,704,300 entitled “Detection of anatomy orientation using learning-based regression,” the entirety of which is incorporated herein by reference.” [0028]).
However, Reda may not explictly disclose the low resolution magnetic resonance image is a magnetic resonance calibration image.
However, in the same field of endeavor, Darrow ‘13 teaches that either a magnetic resonance calibration image or a magnetic resonance localizer image may serve as a low resolution magnetic resonance image for identifying landmarks (“Systems and methods for landmark correction in Magnetic Resonance Imaging (MRI) are provided. One method includes acquiring at least one calibration image or at least one localizer image of an object, identifying in the calibration or localizer images a region of the object as a reference point, wherein the reference point defines a landmark position. The method further includes determining an offset between an initial landmark position and the identified landmark position. The method also includes using the determined offset for MRI.” Darrow ‘13, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow ‘13’s known technique of setting diagnostic scan parameters using landmarks from a MR calibration image or a MR localizer image to Reda’s known technique of setting diagnostic scan parameters using landmarks from a MR localizer image to achieve the predictable result that MR calibration images provide rapid parallel imaging for a large region of an anatomy of the patient lowering the acquisition time and lowering the difficulty of initial patient positioning for diagnostic imaging by reducing the need for precise positioning at the outset of the procedure. Additionally, Darrow ‘13 states that use of either MR calibration images or MR localizer images for “automatic landmark correction [sic] provides repeatable, consistent and/or deal patient landmarks.” (Darrow ‘13, [0022]). Further, Reda states “It should be noted that, although a scout scan is discussed with reference to FIG. 3, in general the method 300 can be applied to image volumes acquired with any type of scanning.” [0025].
However, Reda in further view of Darrow ‘13 may not explictly teach calculating a difference metric between the predicted landmark map and the ground-truth landmark map; and adjusting parameters of the deep neural network via backpropagation based on the difference metric.
However, in the same field of endeavor of landmarking MRI images, Singh teaches calculating a difference metric between the predicted landmark map and the ground-truth landmark map; and adjusting parameters of the deep neural network via backpropagation based on the difference metric (“The data from the encoder 201 e are decoded by the decoder 201 d, and the data from each hidden layer of the decoder 201 d are back propagated to the encoder 201 e. After processing sufficient training samples, the difference between the output X′ and input X is smaller than a threshold value, and the encoder 201 e provides the latent variables or principal components 102′ representing the body surface.” [0041]; “the fine tuning involves back propagating the error between the predicted organ surface and the actual organ surface. During back propagation, a low learning rate can be used to ensure the network weights do not diverge.” [0057]; “The set of the points on the organ (e.g., lung) surface can be predicted from a patient surface (avatar mesh) i.e. X=Set of avatar points on torso, y=Set of points on lung surface. In some embodiments, the estimation error (total least square error over the entire dataset)” [0073]-[0079]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to applied Singh’s known technique for training a machine learning classifier/regressor using error minimization between training data and landmark ground truth data to Reda in further view of Darrow ‘13’s known technique for training and using a machine learning classifier/regressor to identify landmarks in a MR calibration image to achieve the predictable result of allowing for rapid classification/regression of landmark positions and orientations in MR calibration images. Additionally, machine learning training for classification/regression of image features is a well-understood technique by which optimal recognition is achieved by minimizing the false positive/negative error rate of the classifier/regressor between a training image and a ground truth. See en.wikipedia.org/wiki/Machine_learning and en.wikipedia.org/wiki/Training,_validation,_and_test_sets#training_set.

Regarding claim 14, Reda discloses selecting the low resolution MR image and a corresponding MR diagnostic image (“In the context of the elbow, these intrinsic directions may be, for example, the tangent directions at points along the humerus bone, the ulna bone, or the radius bone. In some embodiments, the orientation is determined using a classification algorithm. For example, in one embodiment, a classification model is trained to detect a desired orientation. This classification may employ, for example, marginal space learning (MSL) or a similar learning-based approach. Once trained, the classification may detect orientation in a new image based on the training data. In other embodiments, as an alternative to classification, regression-based methods may be used. For example, in one embodiment, a pre-trained regressor is applied to appearance features of the localizer image to predict a colatitude of the elbow. An optimal longitude corresponding to the predicted colatitude is then determined. This method is described in further detail in U.S. Pat. No. 9,704,300 entitled “Detection of anatomy orientation using learning-based regression,” the entirety of which is incorporated herein by reference.” [0028]).
However, Reda may not explictly disclose the low resolution magnetic resonance image is a magnetic resonance calibration image.
However, in the same field of endeavor, Darrow ‘13 teaches that either a magnetic resonance calibration image or a magnetic resonance localizer image may serve as a low resolution magnetic resonance image for identifying landmarks (“Systems and methods for landmark correction in Magnetic Resonance Imaging (MRI) are provided. One method includes acquiring at least one calibration image or at least one localizer image of an object, identifying in the calibration or localizer images a region of the object as a reference point, wherein the reference point defines a landmark position. The method further includes determining an offset between an initial landmark position and the identified landmark position. The method also includes using the determined offset for MRI.” Darrow ‘13, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow ‘13’s known technique of setting diagnostic scan parameters using landmarks from a MR calibration image or a MR localizer image to Reda’s known technique of setting diagnostic scan parameters using landmarks from a MR localizer image to achieve the predictable result that MR calibration images provide rapid parallel imaging for a large region of an anatomy of the patient lowering the acquisition time and lowering the difficulty of initial patient positioning for diagnostic imaging by reducing the need for precise positioning at the outset of the procedure. Additionally, Darrow ‘13 states that use of either MR calibration images or MR localizer images for “automatic landmark correction [sic] provides repeatable, consistent and/or deal patient landmarks.” (Darrow ‘13, [0022]). Further, Reda states “It should be noted that, although a scout scan is discussed with reference to FIG. 3, in general the method 300 can be applied to image volumes acquired with any type of scanning.” [0025].
However, Reda may not explictly disclose placing landmark labels in the corresponding MR diagnostic image; and projecting the landmark labels from the corresponding MR diagnostic image onto the low resolution MR image to produce the ground-truth landmark map.
However, in the same field of endeavor of landmarking MR images, Singh teaches placing landmark labels in the corresponding MR diagnostic image; and projecting the landmark labels from the corresponding MR diagnostic image onto the low resolution MR image to produce the ground-truth landmark map (“The scanner 105 can be an MR scanner, such as a “MAGNETOM VIDA”™ scanner” [0033], [0030], [0070]; “Sample results obtained using the model trained using the pipeline described above are shown in FIGS. 9A-9C. FIG. 9A shows an image from an input CT scan of a patient representing the “ground truth” CT volume with all anatomical details.” [0085]; “The data from the encoder 201 e are decoded by the decoder 201 d, and the data from each hidden layer of the decoder 201 d are back propagated to the encoder 201 e. After processing sufficient training samples, the difference between the output X′ and input X is smaller than a threshold value, and the encoder 201 e provides the latent variables or principal components 102′ representing the body surface.” [0041]; “the fine tuning involves back propagating the error between the predicted organ surface and the actual organ surface. During back propagation, a low learning rate can be used to ensure the network weights do not diverge.” [0057]; “The set of the points on the organ (e.g., lung) surface can be predicted from a patient surface (avatar mesh) i.e. X=Set of avatar points on torso, y=Set of points on lung surface. In some embodiments, the estimation error (total least square error over the entire dataset)” [0073]-[0079]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to applied Singh’s known technique for training a machine learning classifier/regressor using error minimization between training data and landmark ground truth data to Reda in further view of Darrow ‘13’s known technique for training and using a machine learning classifier/regressor to identify landmarks in a MR calibration image to achieve the predictable result of allowing for rapid classification/regression of landmark positions and orientations in MR calibration images. Additionally, machine learning training for classification/regression of image features is a well-understood technique by which optimal recognition is achieved by minimizing the false positive/negative error rate of the classifier/regressor between a training image and a ground truth. See en.wikipedia.org/wiki/Machine_learning and en.wikipedia.org/wiki/Training,_validation,_and_test_sets#training_set. 

Regarding claim 15, Reda may not explictly teach placing landmark labels in the corresponding MR diagnostic image comprises aligning one or more anatomical regions of the corresponding MR diagnostic image with an atlas, and assigning landmark labels to one or more landmarks of the corresponding MR diagnostic image using the atlas.
	However, in the same field of endeavor, Darrow ’13 teaches placing landmark labels in the corresponding MR diagnostic image comprises aligning one or more anatomical regions of the corresponding MR diagnostic image with an atlas, and assigning landmark labels to one or more landmarks of the corresponding MR diagnostic image using the atlas (“It should be noted that in various embodiments the term “reference” as used herein, such as reference objects or images, such as reference lungs may refer to different types of reference information or data. For example, a reference may be a model or atlas. In some embodiments, for example, a geometric model may be matched against landmarks as follows: a. Landmarks are identified individually on incoming data (e.g., by feature analysis/segmentation); and b. Once point landmarks are found, the landmarks are matched against a geometric model. In other embodiments, for example, a statistical atlas generated from ground truth data may be matched against incoming data, such that matching is performed simultaneously and in an image space approach.” [0055]-[0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Reda in further view of Darrow ‘13’s teaching of training a deep neural network to map landmarks on the calibration images by feeding training data to the neural network with Darrow ‘13’s teaching of generating reference data using ground truth data and corresponding atlas data containing landmarks to achieve the predictable result of allowing for rapid classification/regression of landmark positions and orientations in MR calibration images. Additionally, machine learning training for classification/regression of image features is a well-understood technique by which optimal recognition is achieved by minimizing the false positive/negative error rate of the classifier/regressor between a training image and a ground truth. See en.wikipedia.org/wiki/Machine_learning and en.wikipedia.org/wiki/Training,_validation,_and_test_sets#training_set.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reda in further view of Darrow ’13, and in further view of Okuda et al (U.S. Pub. No. 2016/0169996), hereinafter “Okuda,” or, in the alternative, in further view of Darrow et al. (U.S. Pub. No. 2014/0364720), hereinafter “Darrow ’14.”

Regarding claim 1, Reda discloses a method for a magnetic resonance imaging (MRI) system (“A method to automatically align magnetic resonance (MR) scans for diagnostic scan planning” Abstract):
acquiring a low resolution magnetic resonance (MR) image of an imaging subject (“acquiring a three-dimensional (3D) localizer image of an anatomical object” Abstract);
mapping the low resolution MR image to a landmark map using a trained deep neural network (“Next at step 310, a rough localization of the elbow center is performed using a landmarking engine to identify one or more initial landmarks in the localizer image… The ALPHA landmarking engine uses artificial intelligence, including a suite of machine learning based anatomical pattern recognition algorithms, to automatically detect landmarks and other structures in images.” [0026]-[0028]);
determining one or more diagnostic-scan parameters based on a scan box placed on the landmark map using the low resolution magnetic resonance image (“A plurality of reference points for performing a MR scan are computed based on the one or more updated landmarks.” Abstract; “compute several reference boxes to scan the anatomical object in a desired orientation.” [0022]; “Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices.” [0031]);
acquiring an MR diagnostic image according to the one or more diagnostic-scan parameters (“Once the scan plan has been generated, it can then be executed on an imaging device to acquire diagnostic images of the elbow.” [0032]); and
displaying the MR diagnostic images via a display device (Figure 1B demonstrates displays various views of diagnostic MRI images of the elbow; “These signals are supplied to a display device which displays the image for viewing by the user.” [0047]),
However, Reda may not explictly disclose the low resolution magnetic resonance image is a magnetic resonance calibration image.
However, in the same field of endeavor, Darrow ‘13 teaches that either a magnetic resonance calibration image or a magnetic resonance localizer image may serve as a low resolution magnetic resonance image for identifying landmarks (“Systems and methods for landmark correction in Magnetic Resonance Imaging (MRI) are provided. One method includes acquiring at least one calibration image or at least one localizer image of an object, identifying in the calibration or localizer images a region of the object as a reference point, wherein the reference point defines a landmark position. The method further includes determining an offset between an initial landmark position and the identified landmark position. The method also includes using the determined offset for MRI.” Darrow ‘13, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow ‘13’s known technique of setting diagnostic scan parameters using landmarks from a MR calibration image or a MR localizer image to Reda’s known technique of setting diagnostic scan parameters using landmarks from a MR localizer image to achieve the predictable result that MR calibration images provide rapid parallel imaging for a large region of an anatomy of the patient lowering the acquisition time and lowering the difficulty of initial patient positioning for diagnostic imaging by reducing the need for precise positioning at the outset of the procedure. Additionally, Darrow ‘13 states that use of either MR calibration images or MR localizer images for “automatic landmark correction [sic] provides repeatable, consistent and/or deal patient landmarks.” (Darrow ‘13, [0022]). Further, Reda states “It should be noted that, although a scout scan is discussed with reference to FIG. 3, in general the method 300 can be applied to image volumes acquired with any type of scanning.” [0025].
However, while Reda discloses determining one or more diagnostic-scan parameters including extent, position, and orientation of the scan box (“compute several reference boxes to scan the anatomical object in a desired orientation.” [0022]; “Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices.” [0031]; Figure 4 demonstrates size, location, and orientation of the generated bounding boxes; “Once the reference points have been determined, they may be used to calculate a transformation matrix. The transformation matrix can be multiplied by a standard slice package to yield the scan plan… a set of slices.. each having its own geometry description (e.g., center location, orientation, width and height)… Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations” [0032]), Reda may not explictly disclose the one or more diagnostic-scan parameters determined includes image resolution.
However, in the same field of endeavor of determining MR diagnostic scan parameters from a pre-scan, Okuda teaches that the one or more diagnostic-scan parameters determined from the pre-scan images is the higher resolution for the diagnostic-scan (Abstract, [0006], [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the prescribed resolution of the diagnostic scan is defined subsequent the determination of the scan plane based on the pre-scan as not only is the resolution determined by and interrelated with the other scan plane parameters determined with the scan box such as phase encoding direction, the number of matrixes in the frequency encoding direction (frequency), FOV (Field Of View), and slice thickness (see  Ikeda et al (U.S. Pub. No. 2015/0157207) paragraph [0055]) but also automating the selection of the resolution achieves the benefit of efficient scan plan determination (Okuda, [0003]-[0004]) and the benefit of improved accuracy of the scan plan (Okuda, [0032]).
Additionally, or in the alternative, in the same field of endeavor of determining MR diagnostic scan parameters from a pre-scan, Darrow ‘14 teaches that the one or more diagnostic-scan parameters determined from the pre-scan images is the resolution for the diagnostic-scan ([0004], [0024], [0039]-[0040], [0057], [0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the prescribed resolution of the diagnostic scan is defined subsequent the determination of the scan plane based on the pre-scan as not only is the resolution determined by and interrelated with the other scan plane parameters determined with the scan box such as phase encoding direction, the number of matrixes in the frequency encoding direction (frequency), FOV (Field Of View), and slice thickness (see  Ikeda et al (U.S. Pub. No. 2015/0157207) paragraph [0055]) but also improve efficiency by eliminating or reducing scans of little or no diagnostic value (Darrow ‘14, [0038], [0043]).

Regarding claim 9, Reda discloses displaying a diagnostic-scan region preview to a user, wherein the diagnostic scan region preview indicates a sub-region of the MR calibration image to be diagnostically scanned; prompting the user to accept or decline the diagnostic-scan region preview (“these boxes are presented to the operator of the imaging device in a graphical user interface (GUI) for approval prior to executing a scan based on their reference points. If necessary, the operator may acquire another localizer image or apply additional offset parameters to the reference points and repeat the method 300 until the reference boxes produced by the method 300 are set as desired.” [0031]); and
responding to the user selecting to accept the diagnostic-scan region preview by setting one or more parameters of the MRI system based on the one or more diagnostic-scan parameters; and acquiring the MR diagnostic image of the sub-region of the MR calibration image using the MRI system (“these boxes are presented to the operator of the imaging device in a graphical user interface (GUI) for approval prior to executing a scan based on their reference points. If necessary, the operator may acquire another localizer image or apply additional offset parameters to the reference points and repeat the method 300 until the reference boxes produced by the method 300 are set as desired… Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations. Once the scan plan has been generated, it can then be executed on an imaging device to acquire diagnostic images of the elbow.” [0031]-[0032]).

Claims 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reda in further view of Darrow ’13, and in further view of Okuda, or, in the alternative, Darrow ’14.

Regarding claim 17, Reda discloses a magnetic resonance imaging (MRI) system (“a system for automatically aligning MR scans for diagnostic scan planning” [0013]):
a memory storing a trained deep neural network and instructions (“Next at step 310, a rough localization of the elbow center is performed using a landmarking engine to identify one or more initial landmarks in the localizer image… The ALPHA landmarking engine uses artificial intelligence, including a suite of machine learning based anatomical pattern recognition algorithms, to automatically detect landmarks and other structures in images.” [0026]-[0028]; “The computer system 510 also includes a system memory 530 coupled to the bus 521 for storing information and instructions to be executed by processors 520.” [0035]); and
a processor communicably coupled to the memory (“The computer system 510 also includes a system memory 530 coupled to the bus 521 for storing information and instructions to be executed by processors 520.” [0035]) and when executing the instructions, configured to:
instruct the MRI system to acquire a low resolution MR image of an imaging subject (“an MRI scanner configured to acquire a 3D localizer image of an anatomical object, and one or more computers.” [0013]);
map the low resolution MR image to a landmark map using the trained deep neural network (“Next at step 310, a rough localization of the elbow center is performed using a landmarking engine to identify one or more initial landmarks in the localizer image… The ALPHA landmarking engine uses artificial intelligence, including a suite of machine learning based anatomical pattern recognition algorithms, to automatically detect landmarks and other structures in images.” [0026]), herein the landmark map encodes one or more attributes of one or more landmarks included in the MR calibration image  (”Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slice… As is generally understood in the art, diagnostic scan planning is embodied by a slice package that comprises a set of slices (e.g., a stack of images) each having its own geometry description (e.g., center location, orientation, width and height). The slice package is a predefined slice package for a standard positioned patient and is generally available at most medical diagnostic centers. The standard positioned patient means that the patient is ideally positioned to be coincident with a standardized coordinate system. The origin of the standardized coordinate system is defined so that the center of the scan volume covers the elbow joint in the detected “clinical” orientations of the elbow (e.g., by a sagittal, coronal or transverse slice package). Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations.” [0030]-[0032], the landmarks identified by the machine learning algorithm in the low resolution MR image are tied to particular positions and orientations of anatomical features such as the condyles and other bone landmarks);
determine one or more diagnostic-scan parameters based on the one or more attributes of the one or more landmarks and a scan box placed on the landmark map using the low resolution magnetic resonance image (“the computers compute a plurality of reference points for performing an MR scan.” [0013]; “compute several reference boxes to scan the anatomical object in a desired orientation.” [0022]; “Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices.” [0031])); and
instruct the MRI system to acquire an MR diagnostic image using the one or more diagnostic-scan parameters (“Using these reference points, the computers determine a scan plan and then execute that scan plan for the anatomical object using the MRI scanner.” [0013]; “Once the scan plan has been generated, it can then be executed on an imaging device to acquire diagnostic images of the elbow.” [0032]).
However, Reda may not explictly disclose the low resolution magnetic resonance image is a magnetic resonance calibration image.
However, in the same field of endeavor, Darrow ‘13 teaches that either a magnetic resonance calibration image or a magnetic resonance localizer image may serve as a low resolution magnetic resonance image for identifying landmarks (“Systems and methods for landmark correction in Magnetic Resonance Imaging (MRI) are provided. One method includes acquiring at least one calibration image or at least one localizer image of an object, identifying in the calibration or localizer images a region of the object as a reference point, wherein the reference point defines a landmark position. The method further includes determining an offset between an initial landmark position and the identified landmark position. The method also includes using the determined offset for MRI.” Darrow ‘13, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow ‘13’s known technique of setting diagnostic scan parameters using landmarks from a MR calibration image or a MR localizer image to Reda’s known technique of setting diagnostic scan parameters using landmarks from a MR localizer image to achieve the predictable result that MR calibration images provide rapid parallel imaging for a large region of an anatomy of the patient lowering the acquisition time and lowering the difficulty of initial patient positioning for diagnostic imaging by reducing the need for precise positioning at the outset of the procedure. Additionally, Darrow ‘13 states that use of either MR calibration images or MR localizer images for “automatic landmark correction [sic] provides repeatable, consistent and/or deal patient landmarks.” (Darrow ‘13, [0022]). Further, Reda states “It should be noted that, although a scout scan is discussed with reference to FIG. 3, in general the method 300 can be applied to image volumes acquired with any type of scanning.” [0025].
However, while Reda discloses determining one or more diagnostic-scan parameters including extent, position, and orientation of the scan box (“compute several reference boxes to scan the anatomical object in a desired orientation.” [0022]; “Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices.” [0031]; Figure 4 demonstrates size, location, and orientation of the generated bounding boxes; “Once the reference points have been determined, they may be used to calculate a transformation matrix. The transformation matrix can be multiplied by a standard slice package to yield the scan plan… a set of slices.. each having its own geometry description (e.g., center location, orientation, width and height)… Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations” [0032]), Reda may not explictly disclose the one or more diagnostic-scan parameters determined includes image resolution.
However, in the same field of endeavor of determining MR diagnostic scan parameters from a pre-scan, Okuda teaches that the one or more diagnostic-scan parameters determined from the pre-scan images is the higher resolution for the diagnostic-scan (Abstract, [0006], [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the prescribed resolution of the diagnostic scan is defined subsequent the determination of the scan plane based on the pre-scan as not only is the resolution determined by and interrelated with the other scan plane parameters determined with the scan box such as phase encoding direction, the number of matrixes in the frequency encoding direction (frequency), FOV (Field Of View), and slice thickness (see  Ikeda et al (U.S. Pub. No. 2015/0157207) paragraph [0055]) but also automating the selection of the resolution achieves the benefit of efficient scan plan determination (Okuda, [0003]-[0004]) and the benefit of improved accuracy of the scan plan (Okuda, [0032]).
Additionally, or in the alternative, in the same field of endeavor of determining MR diagnostic scan parameters from a pre-scan, Darrow ‘14 teaches that the one or more diagnostic-scan parameters determined from the pre-scan images is the resolution for the diagnostic-scan ([0004], [0024], [0039]-[0040], [0057], [0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the prescribed resolution of the diagnostic scan is defined subsequent the determination of the scan plane based on the pre-scan as not only is the resolution determined by and interrelated with the other scan plane parameters determined with the scan box such as phase encoding direction, the number of matrixes in the frequency encoding direction (frequency), FOV (Field Of View), and slice thickness (see  Ikeda et al (U.S. Pub. No. 2015/0157207) paragraph [0055]) but also improve efficiency by eliminating or reducing scans of little or no diagnostic value (Darrow ‘14, [0038], [0043]).

Regarding claim 19, Reda discloses the one or more attributes of the one or more landmarks comprise one or more of a center point, an orientation, and/or extent of the one or more landmarks within an imaging bore of the MRI system, and an identification of the one or more landmarks (”Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slice… As is generally understood in the art, diagnostic scan planning is embodied by a slice package that comprises a set of slices (e.g., a stack of images) each having its own geometry description (e.g., center location, orientation, width and height). The slice package is a predefined slice package for a standard positioned patient and is generally available at most medical diagnostic centers. The standard positioned patient means that the patient is ideally positioned to be coincident with a standardized coordinate system. The origin of the standardized coordinate system is defined so that the center of the scan volume covers the elbow joint in the detected “clinical” orientations of the elbow (e.g., by a sagittal, coronal or transverse slice package). Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations.” [0030]-[0032], the landmarks identified by the machine learning algorithm in the low resolution MR image are tied to particular positions and orientations of anatomical features such as the condyles and other bone landmarks; “the positioning of the patient within the image acquisition device may vary based on the size of the patent, as well as the bore size and field of view of the device itself” [0005], Figure 1A demonstrates that the positioning occurs within the bore of the MR scanner).

Regarding claim 20, Reda discloses determine one or more diagnostic-scan parameters based on the one or more attributes of the one or more landmarks by determining one or more of a slice location, a slice coverage, a slice orientation, a slice spacing, and a slice thickness, of the MR diagnostic image based on one or more of the center point, and/or extent of the one or more landmarks within the imaging bore of the MRI system, the orientation of the one or more landmarks, and the identification of the one or more landmarks (“Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices. FIG. 4 illustrates a series of example reference boxes at various views that may be generated with the method 300 described above… Once the reference points have been determined, they may be used to calculate a transformation matrix. The transformation matrix can be multiplied by a standard slice package to yield the scan plan. As is generally understood in the art, diagnostic scan planning is embodied by a slice package that comprises a set of slices (e.g., a stack of images) each having its own geometry description (e.g., center location, orientation, width and height)… Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations. Once the scan plan has been generated, it can then be executed on an imaging device to acquire diagnostic images of the elbow.” [0030]-[0032]]; Figure 4 demonstrates the placement of bounding boxes along sagittal, paracoronal, coronal, and transverse 2-D image planes for diagnostic image acquisition; “In general, the techniques described herein can be applied to images of any dimension, e.g., a 2-D picture or a 3-D volume.” [0045]; “the positioning of the patient within the image acquisition device may vary based on the size of the patent, as well as the bore size and field of view of the device itself” [0005], Figure 1A demonstrates that the positioning occurs within the bore of the MR scanner; As is generally understood in the art, a slice package includes the location, coverage, orientation, spacing, and thickness for an acquired scan, see e.g. Prince “How to learn MRI: An Illustrated Workbook; Exercise 3: Scanning a Human Using a Protocol” 2009, Step 8 demonstrating performing an auto-scan prescribed based on the prior calibration scan as shown in Figs. 3.14 and 3.15 including setting the slice location (prescribed slices centered on the knee as shown by the bounding boxes in the scan previews in Figs. 3.14 and 3.15), setting the slice coverage (“FOV” setting and bounding boxes defining the extent of the scan in the scan previews in Figs. 3.14 and 3.15), setting the slice orientation (“Scan Plane” setting and orientation of the bounding boxes defining the angle of the scan in the scan previews in Figs. 3.14 and 3.15), setting the slice spacing (“Spacing” setting and bounding boxes showing the space between individual slices in the scan preview in Figs. 3.14 and 3.15), and setting the slice thickness (“Slice Thickness” setting and bounding boxes showing the space between individual slices in the scan preview in Figs. 3.14 and 3.15), and Elster “Performing an MR Scan” Step 6 demonstrating performing an auto-scan prescribed based on the prior calibration scan as shown in the figures labeled “Main protocol page for a GE MRI scanner” and “Localizer with slices plotted” including setting the slice location (“exact positions” in 6., “center” in the 1st figure, slice locations in the 2nd figure), setting the slice coverage (“field-of-view” in 6. “FOV” in the 1st figure, length/width of the slices in the 2nd figure), setting the slice orientation (“angulation of slices, directions of phase- and frequency-encoding” in 6., “plane” in the 1st figure), setting the slice spacing (“spacing” in the 1st figure, distance between slices in the 2nd figure), setting the slice thickness (“slice thickness” in 6.. “slice thickness” in the 1st figure, distance between slices in the 2nd figure)).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reda in further view of Darrow ’13, as in claim 10 above, and in further view of Okuda, or, in the alternative, Darrow ’14.

Regarding claim 21, while Reda discloses determining one or more diagnostic-scan parameters including extent, position, and orientation of the scan box (“compute several reference boxes to scan the anatomical object in a desired orientation.” [0022]; “Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices.” [0031]; Figure 4 demonstrates size, location, and orientation of the generated bounding boxes; “Once the reference points have been determined, they may be used to calculate a transformation matrix. The transformation matrix can be multiplied by a standard slice package to yield the scan plan… a set of slices.. each having its own geometry description (e.g., center location, orientation, width and height)… Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations” [0032]), Reda may not explictly disclose the one or more diagnostic-scan parameters determined includes image resolution.
However, in the same field of endeavor of determining MR diagnostic scan parameters from a pre-scan, Okuda teaches that the one or more diagnostic-scan parameters determined from the pre-scan images is the higher resolution for the diagnostic-scan (Abstract, [0006], [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the prescribed resolution of the diagnostic scan is defined subsequent the determination of the scan plane based on the pre-scan as not only is the resolution determined by and interrelated with the other scan plane parameters determined with the scan box such as phase encoding direction, the number of matrixes in the frequency encoding direction (frequency), FOV (Field Of View), and slice thickness (see  Ikeda et al (U.S. Pub. No. 2015/0157207) paragraph [0055]) but also automating the selection of the resolution achieves the benefit of efficient scan plan determination (Okuda, [0003]-[0004]) and the benefit of improved accuracy of the scan plan (Okuda, [0032]).
Additionally, or in the alternative, in the same field of endeavor of determining MR diagnostic scan parameters from a pre-scan, Darrow ‘14 teaches that the one or more diagnostic-scan parameters determined from the pre-scan images is the resolution for the diagnostic-scan ([0004], [0024], [0039]-[0040], [0057], [0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the prescribed resolution of the diagnostic scan is defined subsequent the determination of the scan plane based on the pre-scan as not only is the resolution determined by and interrelated with the other scan plane parameters determined with the scan box such as phase encoding direction, the number of matrixes in the frequency encoding direction (frequency), FOV (Field Of View), and slice thickness (see  Ikeda et al (U.S. Pub. No. 2015/0157207) paragraph [0055]) but also improve efficiency by eliminating or reducing scans of little or no diagnostic value (Darrow ‘14, [0038], [0043]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Reda and entirely incorporated reference Zhang in further view of Darrow ’13, and in further view of Okuda, or, in the alternative, Darrow ’14.

Regarding claim 2, Reda discloses the landmark map encodes one or more attributes of one or more pre-determined landmarks included in the low resolution MR image (”Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slice… As is generally understood in the art, diagnostic scan planning is embodied by a slice package that comprises a set of slices (e.g., a stack of images) each having its own geometry description (e.g., center location, orientation, width and height). The slice package is a predefined slice package for a standard positioned patient and is generally available at most medical diagnostic centers. The standard positioned patient means that the patient is ideally positioned to be coincident with a standardized coordinate system. The origin of the standardized coordinate system is defined so that the center of the scan volume covers the elbow joint in the detected “clinical” orientations of the elbow (e.g., by a sagittal, coronal or transverse slice package). Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations.” [0030]-[0032], the landmarks identified by the machine learning algorithm in the low resolution MR image are tied to particular positions and orientations of anatomical features such as the condyles and other bone landmarks), and wherein the diagnostic scan is determined based on an extent, a position, and an orientation of the scan box (“compute several reference boxes to scan the anatomical object in a desired orientation.” [0022]; “Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices.” [0031]; Figure 4 demonstrates size, location, and orientation of the generated bounding boxes; “Once the reference points have been determined, they may be used to calculate a transformation matrix. The transformation matrix can be multiplied by a standard slice package to yield the scan plan… a set of slices.. each having its own geometry description (e.g., center location, orientation, width and height)… Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations” [0032]). Further, Zhang discloses the diagnostic scan is determined based on a plane equation (“identifying a mid-sagittal plane (MSP) line in each of the coronal and transverse views and calculating a 3D MSP based on the MSP lines” Abstract; “the MSP can be represented as the following: aXC_V+bYC_V+cZC_V+d=0.” Col. 10, lines 49-55, Equation 6; “Diagnostic scan planning is embodied by a slice package that consists of a set of slices (e.g., a stack of images) each having its own geometry description, e.g., center location, orientation, width and height. The slice package is a predefined slice package for a standard positioned patient and is generally available at most medical diagnostic centers. The standard positioned patient means that the patient is ideally positioned to be coincident with the standardized coordinate system (XS, YS, ZS), which is defined with respect to anatomical landmarks so that the equation for the MSP is XS=0 and the CG-TOB line on the MSP is coincident with the XS axis. The origin of OS of the standardized coordinate system is defined so that the center of the scan volume is the center of the brain. Let MVS denote the transformation matrix, GSlice−pa denote the slice package, then MVS×GSlice−pa will be the transformed slice package for the diagnostic scan, that is, the scan plan for the current diagnostic scan to be performed on the patient. In this manner, the scan plan for the current patient becomes aligned with the standardized coordinate system to allow for the acquisition of standardized and reproducible diagnostic scans.” Col.12, lines 34-56). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that a 3D plane is defined by the generally understood 3D plane equation ax+by+cz+d=0 for a plane centered in the standard coordinate system.
However, Reda and Zhang may not explictly disclose the low resolution magnetic resonance image is a magnetic resonance calibration image.
However, in the same field of endeavor, Darrow ‘13 teaches that either a magnetic resonance calibration image or a magnetic resonance localizer image may serve as a low resolution magnetic resonance image for identifying landmarks (“Systems and methods for landmark correction in Magnetic Resonance Imaging (MRI) are provided. One method includes acquiring at least one calibration image or at least one localizer image of an object, identifying in the calibration or localizer images a region of the object as a reference point, wherein the reference point defines a landmark position. The method further includes determining an offset between an initial landmark position and the identified landmark position. The method also includes using the determined offset for MRI.” Darrow ‘13, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow ‘13’s known technique of setting diagnostic scan parameters using landmarks from a MR calibration image or a MR localizer image to Reda’s known technique of setting diagnostic scan parameters using landmarks from a MR localizer image to achieve the predictable result that MR calibration images provide rapid parallel imaging for a large region of an anatomy of the patient lowering the acquisition time and lowering the difficulty of initial patient positioning for diagnostic imaging by reducing the need for precise positioning at the outset of the procedure. Additionally, Darrow ‘13 states that use of either MR calibration images or MR localizer images for “automatic landmark correction [sic] provides repeatable, consistent and/or deal patient landmarks.” (Darrow ‘13, [0022]). Further, Reda states “It should be noted that, although a scout scan is discussed with reference to FIG. 3, in general the method 300 can be applied to image volumes acquired with any type of scanning.” [0025].
However, while Reda discloses determining one or more diagnostic-scan parameters including extent, position, and orientation of the scan box (“compute several reference boxes to scan the anatomical object in a desired orientation.” [0022]; “Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices.” [0031]; Figure 4 demonstrates size, location, and orientation of the generated bounding boxes; “Once the reference points have been determined, they may be used to calculate a transformation matrix. The transformation matrix can be multiplied by a standard slice package to yield the scan plan… a set of slices.. each having its own geometry description (e.g., center location, orientation, width and height)… Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations” [0032]), Reda and Zhang in further view of Darrow ‘13 may not explictly disclose the one or more diagnostic-scan parameters determined includes image resolution.
However, in the same field of endeavor of determining MR diagnostic scan parameters from a pre-scan, Okuda teaches that the one or more diagnostic-scan parameters determined from the pre-scan images is the higher resolution for the diagnostic-scan (Abstract, [0006], [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the prescribed resolution of the diagnostic scan is defined subsequent the determination of the scan plane based on the pre-scan as not only is the resolution determined by and interrelated with the other scan plane parameters determined with the scan box such as phase encoding direction, the number of matrixes in the frequency encoding direction (frequency), FOV (Field Of View), and slice thickness (see  Ikeda et al (U.S. Pub. No. 2015/0157207) paragraph [0055]) but also automating the selection of the resolution achieves the benefit of efficient scan plan determination (Okuda, [0003]-[0004]) and the benefit of improved accuracy of the scan plan (Okuda, [0032]).
Additionally, or in the alternative, in the same field of endeavor of determining MR diagnostic scan parameters from a pre-scan, Darrow ‘14 teaches that the one or more diagnostic-scan parameters determined from the pre-scan images is the resolution for the diagnostic-scan ([0004], [0024], [0039]-[0040], [0057], [0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the prescribed resolution of the diagnostic scan is defined subsequent the determination of the scan plane based on the pre-scan as not only is the resolution determined by and interrelated with the other scan plane parameters determined with the scan box such as phase encoding direction, the number of matrixes in the frequency encoding direction (frequency), FOV (Field Of View), and slice thickness (see  Ikeda et al (U.S. Pub. No. 2015/0157207) paragraph [0055]) but also improve efficiency by eliminating or reducing scans of little or no diagnostic value (Darrow ‘14, [0038], [0043]).

Regarding claim 3, Reda discloses the one or more attributes comprise one or more of a location, a size, an orientation, a shape, a center point, and an anatomical classification of the one or more pre-determined landmarks included in the MR calibration image (”Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slice… As is generally understood in the art, diagnostic scan planning is embodied by a slice package that comprises a set of slices (e.g., a stack of images) each having its own geometry description (e.g., center location, orientation, width and height). The slice package is a predefined slice package for a standard positioned patient and is generally available at most medical diagnostic centers. The standard positioned patient means that the patient is ideally positioned to be coincident with a standardized coordinate system. The origin of the standardized coordinate system is defined so that the center of the scan volume covers the elbow joint in the detected “clinical” orientations of the elbow (e.g., by a sagittal, coronal or transverse slice package). Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations.” [0030]-[0032], the landmarks identified by the machine learning algorithm in the low resolution MR image are tied to particular positions and orientations of anatomical features such as the condyles and other bone landmarks).
However, Reda may not explictly disclose that either a magnetic resonance calibration image or a magnetic resonance localizer image may serve as a low resolution magnetic resonance image for identifying landmarks.
However, in the same field of endeavor, Darrow ‘13 teaches that either a magnetic resonance calibration image or a magnetic resonance localizer image may serve as a low resolution magnetic resonance image for identifying landmarks (“Systems and methods for landmark correction in Magnetic Resonance Imaging (MRI) are provided. One method includes acquiring at least one calibration image or at least one localizer image of an object, identifying in the calibration or localizer images a region of the object as a reference point, wherein the reference point defines a landmark position. The method further includes determining an offset between an initial landmark position and the identified landmark position. The method also includes using the determined offset for MRI.” Darrow ‘13, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow ‘13’s known technique of setting diagnostic scan parameters using landmarks from a MR calibration image or a MR localizer image to Reda’s known technique of setting diagnostic scan parameters using landmarks from a MR localizer image to achieve the predictable result that MR calibration images provide rapid parallel imaging for a large region of an anatomy of the patient lowering the acquisition time and lowering the difficulty of initial patient positioning for diagnostic imaging by reducing the need for precise positioning at the outset of the procedure. Additionally, Darrow ‘13 states that use of either MR calibration images or MR localizer images for “automatic landmark correction [sic] provides repeatable, consistent and/or deal patient landmarks.” (Darrow ‘13, [0022]). Further, Reda states “It should be noted that, although a scout scan is discussed with reference to FIG. 3, in general the method 300 can be applied to image volumes acquired with any type of scanning.” [0025].

Regarding claim 4, Reda may not explictly disclose the one or more pre-determined landmarks are selected based on a scanning protocol selected by a user.
However, in the same field of endeavor, Darrow ‘13 teaches the pre-defined landmarks are selected based on a scanning protocol selected by a user (“The input-output device 132, for example, includes a display having a graphical user interface (GUI) or a switching subsystem for allowing the operator to select the desired scanning parameters and the desired ROI such as the patient's knee or spine via the GUI.” [0026]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow ‘13’s known technique of selecting the scan protocol based on user selection to Reda’s known technique of identifying pre-defined landmarks in a low resolution MR image to achieve the predictable result of reducing processing time by allowing the user to select a limited number of relevant reference landmarks specific to scanning a selected region of interest for identification rather than having the system search for a larger number of landmarks, some of which may not be present in the imaged region. 

Regarding claim 5, Reda discloses placing the scan box in a pre-determined spatial relationship relative to the one or more pre-determined landmarks included in the MR calibration image; determining a size of the scan box based on the one or more attributes; and determining the one or more diagnostic-scan parameters based on the size and placement of the scan box (“Once all relevant landmarks are detected, they can be used to compute several reference boxes to scan the anatomical object in a desired orientation.” [0022]; “Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices. FIG. 4 illustrates a series of example reference boxes at various views that may be generated with the method 300 described above… Once the reference points have been determined, they may be used to calculate a transformation matrix. The transformation matrix can be multiplied by a standard slice package to yield the scan plan. As is generally understood in the art, diagnostic scan planning is embodied by a slice package that comprises a set of slices (e.g., a stack of images) each having its own geometry description (e.g., center location, orientation, width and height)… Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations. Once the scan plan has been generated, it can then be executed on an imaging device to acquire diagnostic images of the elbow.” [0030]-[0032]]; Figure 4 demonstrates that placement of bounding boxes with a spatial relationship and size corresponding to the anatomical landmark reference points).
However, in the same field of endeavor, Darrow ‘13 teaches that either a magnetic resonance calibration image or a magnetic resonance localizer image may serve as a low resolution magnetic resonance image for identifying landmarks (“Systems and methods for landmark correction in Magnetic Resonance Imaging (MRI) are provided. One method includes acquiring at least one calibration image or at least one localizer image of an object, identifying in the calibration or localizer images a region of the object as a reference point, wherein the reference point defines a landmark position. The method further includes determining an offset between an initial landmark position and the identified landmark position. The method also includes using the determined offset for MRI.” Darrow ‘13, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow ‘13’s known technique of setting diagnostic scan parameters using landmarks from a MR calibration image or a MR localizer image to Reda’s known technique of setting diagnostic scan parameters using landmarks from a MR localizer image to achieve the predictable result that MR calibration images provide rapid parallel imaging for a large region of an anatomy of the patient lowering the acquisition time and lowering the difficulty of initial patient positioning for diagnostic imaging by reducing the need for precise positioning at the outset of the procedure. Additionally, Darrow ‘13 states that use of either MR calibration images or MR localizer images for “automatic landmark correction [sic] provides repeatable, consistent and/or deal patient landmarks.” (Darrow ‘13, [0022]). Further, Reda states “It should be noted that, although a scout scan is discussed with reference to FIG. 3, in general the method 300 can be applied to image volumes acquired with any type of scanning.” [0025].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Reda in further view of Darrow ’13, and in further view of Okuda, or, in the alternative, Darrow ’14, as in claim 1 above, and further in view of Wang (U.S. Pub. No. 2016/0216354), hereinafter “Wang.”

Regarding claim 7, Reda discloses the MR diagnostic image comprises a 3D MR image, and wherein the one or more diagnostic-scan parameters include one or more of a location, an orientation, and a coverage, of the 3D MR image (“Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices. FIG. 4 illustrates a series of example reference boxes at various views that may be generated with the method 300 described above… Once the reference points have been determined, they may be used to calculate a transformation matrix. The transformation matrix can be multiplied by a standard slice package to yield the scan plan. As is generally understood in the art, diagnostic scan planning is embodied by a slice package that comprises a set of slices (e.g., a stack of images) each having its own geometry description (e.g., center location, orientation, width and height)… Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations. Once the scan plan has been generated, it can then be executed on an imaging device to acquire diagnostic images of the elbow.” [0030]-[0032]]; Figure 4 demonstrates placement of the 3D bounding box across planes for diagnostic image acquisition; “In general, the techniques described herein can be applied to images of any dimension, e.g., a 2-D picture or a 3-D volume.” [0045]).
However, Reda may not explictly disclose the diagnostic image is a 3D isotropic MR image.
However, in the same field of endeavor of using landmarking of a low resolution MR image to plan a MR diagnostic scan, Wang teaches the diagnostic image is a 3D isotropic MR image (“The present application employs an enhanced approach to vessel wall imaging that includes only a single localizer and/or scout scan before an isotropic diagnostic scan is performed. Only initiation (e.g., selecting a "start" button) of the localizer and/or scout scan is needed from the user of the MR system 10.” [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Wang’s known technique for acquiring 3D isotropic diagnostic scans using a scan plan based on landmarking of a low resolution MR image to Reda’s known technique of acquiring 3D diagnostic scans using a scan plan based on landmarking of a low resolution MR image to achieve the predictable result of providing “for flexible image reconstruction in any direction, thus maintaining the same registration accuracy no matter where the slab (or slice) is positioned” (Wang, [0036]).

Regarding claim 8, Reda discloses reformatting the 3D MR image based on the landmark map to produce one or more 2D MR images showing an anatomical region of interest in a predetermined orientation (“Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices. FIG. 4 illustrates a series of example reference boxes at various views that may be generated with the method 300 described above… Once the reference points have been determined, they may be used to calculate a transformation matrix. The transformation matrix can be multiplied by a standard slice package to yield the scan plan. As is generally understood in the art, diagnostic scan planning is embodied by a slice package that comprises a set of slices (e.g., a stack of images) each having its own geometry description (e.g., center location, orientation, width and height)… Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations. Once the scan plan has been generated, it can then be executed on an imaging device to acquire diagnostic images of the elbow.” [0030]-[0032]]; Figure 4 demonstrates placement of the 3D bounding box across the sagittal, paracoronal, coronal, and transverse 2-D image planes for diagnostic image acquisition; “In general, the techniques described herein can be applied to images of any dimension, e.g., a 2-D picture or a 3-D volume.” [0045]).
However, Reda may not explictly disclose the diagnostic image is a 3D isotropic MR image.
However, in the same field of endeavor of using landmarking of a low resolution MR image to plan a MR diagnostic scan, Wang teaches the diagnostic image is a 3D isotropic MR image (“The present application employs an enhanced approach to vessel wall imaging that includes only a single localizer and/or scout scan before an isotropic diagnostic scan is performed. Only initiation (e.g., selecting a "start" button) of the localizer and/or scout scan is needed from the user of the MR system 10.” [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Wang’s known technique for acquiring 3D isotropic diagnostic scans using a scan plan based on landmarking of a low resolution MR image to Reda’s known technique of acquiring 3D diagnostic scans using a scan plan based on landmarking of a low resolution MR image to achieve the predictable result of providing “for flexible image reconstruction in any direction, thus maintaining the same registration accuracy no matter where the slab (or slice) is positioned” (Wang, [0036]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Reda in further view of Darrow ’13 in further view of Singh, as in claim 12 above, and in further view of Avendi et al. (U.S. Pub. No. 2019/0355149), hereinafter “Avendi.”

Regarding claim 13, while Reda in further view of Darrow ‘13 in further view of Singh teaches the difference metric as detailed above, Reda in further view of Darrow ‘13 in further view of Singh may not explictly teach the difference metric comprises a Dice score.
However, in the same field of endeavor of landmarking MRI images, Avendi teaches the difference metric comprises a DICE score (“the medical imaging system can include.. a magnetic resonance (MR) imaging system” [0017]; “the controller 17 may be configured for online learning to continuously train the deep neural network from newly captured data in the field to automatically detect the target anatomical object 30 or 149, additional anatomical objects 32, landmarks 43, etc. present in the scene” [0064]; “the controller may be configured to optimize a cost function to minimize an error between an output of the deep neural network and the ground truth data… the cost function can be defined in different ways such as… dice coefficient” [0065]-[0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Avendi’s known technique for training a deep neural network to using the Dice coefficient as the cost function between training data and landmark ground truth data to Reda in further view of Darrow ‘13 in further view of Singh’s teaching for training a machine learning classifier/regressor using error minimization between training data and landmark ground truth data to achieve the predictable result of allowing for rapid classification/regression of landmark positions and orientations in MR calibration images. Additionally, machine learning training for classification/regression of image features using a variety of cost functions are a well-understood techniques by which optimal recognition is achieved by minimizing the false positive/negative error rate of the classifier/regressor between a training image and a ground truth. See e.g. towardsdatascience.com/metrics-to-evaluate-your-semantic-segmentation-model-6bcb99639aa2, en.wikipedia.org/wiki/Machine_learning, and en.wikipedia.org/wiki/Training,_validation,_and_test_sets#training_set. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Reda in further view of Darrow ’13, and in further view of Okuda, or, in the alternative, Darrow ’14, as in claim 17 above, and further in view of Wang.

Regarding claim 18, Reda discloses the MR diagnostic image comprises a 3D MR image, and wherein the one or more diagnostic-scan parameters include one or more of a location, an orientation, and a coverage, of the 3D MR image (“Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices. FIG. 4 illustrates a series of example reference boxes at various views that may be generated with the method 300 described above… Once the reference points have been determined, they may be used to calculate a transformation matrix. The transformation matrix can be multiplied by a standard slice package to yield the scan plan. As is generally understood in the art, diagnostic scan planning is embodied by a slice package that comprises a set of slices (e.g., a stack of images) each having its own geometry description (e.g., center location, orientation, width and height)… Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations. Once the scan plan has been generated, it can then be executed on an imaging device to acquire diagnostic images of the elbow.” [0030]-[0032]]; Figure 4 demonstrates placement of the 3D bounding box across planes for diagnostic image acquisition; “In general, the techniques described herein can be applied to images of any dimension, e.g., a 2-D picture or a 3-D volume.” [0045]; 
However, Reda may not explictly disclose the diagnostic image is a 3D isotropic MR image.
However, in the same field of endeavor of using landmarking of a low resolution MR image to plan a MR diagnostic scan, Wang teaches the diagnostic image is a 3D isotropic MR image (“The present application employs an enhanced approach to vessel wall imaging that includes only a single localizer and/or scout scan before an isotropic diagnostic scan is performed. Only initiation (e.g., selecting a "start" button) of the localizer and/or scout scan is needed from the user of the MR system 10.” [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Wang’s known technique for acquiring 3D isotropic diagnostic scans using a scan plan based on landmarking of a low resolution MR image to Reda’s known technique of acquiring 3D diagnostic scans using a scan plan based on landmarking of a low resolution MR image to achieve the predictable result of providing “for flexible image reconstruction in any direction, thus maintaining the same registration accuracy no matter where the slab (or slice) is positioned” (Wang, [0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sapiro et al. (U.S. Pub. No. 2015/0012466) discloses training a deep neural network using an MRI image and a corresponding ground-truth landmark map and validating the predictive power of the deep neural network to recognize anatomical landmarks using the Dice coefficient.
Piron et al. (U.S. Pub. No. 2018/0210053) discloses using a pre-scan to determine MR image parameters including resolution for subsequent diagnostic scans.
Sapiro et al. (U.S. Pub. No. 2021/0118549), Williams et al. (U.S. Pub. No. 2018/0325482), Dormer et al. (U.S. Pub. No. 2018/0256041), Amies et al. (U.S. Pub. No. 2018/0153431), Tiwari et al. (U.S. Pub. No. 2018/0025489), Jasinchi et al. (U.S. Pub. No. 2017/0248669), and Bogoni et al. (U.S. Pub. No. 2016/0300026) disclose training various classifiers including machine learning classifiers for identifying landmarks in MR images using landmarks identified in ground truth data from labeled atlases.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793